Per Curiam:

It sufficiently appears from defendant’s proposed amendment to his amended answer to the second amended complaint, and from his affidavit on the cross motion, that defendant does not dispute that his attorney, Sidney B. Alexander, had authority to act for him in the phases of this controversy in respect of which he has purported to act for defendant. Regardless of whether the arrangement set forth in the letter from defendant’s said attorney to plaintiffs’ attorney dated June 27, 1949, and described as Exhibit A annexed to the second amended complaint, be subject to reformation, defendant has made it clear that he does not question that Alexander was authorized to write the letter or to act for him in the negotiations relating to it. Under these circumstances, there is no occasion for a supplemental summons and third amended complaint impleading Sidney B. Alexander as an additional party defendant, since there could be no cause of action against Alexander for breach of warranty of authority, and defendant’s cross motion to be relieved of a mistake in pleading and for an order permitting correction of the error by a further amendment to his amended answer to the second amended complaint should have been granted upon terms.
The order appealed from should be reversed and defendant’s motion for leave to amend his amended answer to the second amended complaint should be granted, upon payment of costs of the action to the time that such amendment was applied for, and plaintiffs’ motion for leave to serve a supplemental summons and third amended complaint impleading Sidney B. Alexander should be denied, with $20 costs and printing disbursements of the appeal to defendant-appellant.
Settle order.
Peek, P. J., Dore, Callahan, Yan Yoorhis and Shientag, JJ., concur.
Order unanimously reversed and defendant’s motion for leave to amend his amended answer to the second complaint granted, upon payment of costs of the action to the time that such amendment was applied for, and plaintiffs’ motion for leave to serve a supplemental summons and third amended complaint impleading Sidney B. Alexander denied, with $20 costs and printing disbursements of the appeal to defendant-appellant. Settle order on notice.